Safya Yassin, #31277-045

Federal Correctional Institution - Aliceville RED FEB1 4 2013

P.O Box 4000 -
Aliceville, AL 35442 February 8, 2018

Case No: 16-3024-01-CR-5-MDH

- United States District Court

222 N. Hammons Parkway

Springfield, MO 65806

Dear Clerk of the Court,

lam respectfully requesting that you please send me the following documents/applications:

1) Aprint out of the MY Docket Report as well as the FULL Docket Report Showing ALL Co-defendants.
2) Application for a Motion pursuant to 18. U.S.C 2255

3) Informa Pauperis application ;

4) Transcript order forms

5) Court Reporters Contact information for Ms. Jeannie Rankin or any other Court Reporter on my case.

| thank you for your assistance.

Sincerely,

Safya Yassin

Case 6:16-cr-03024-MDH Document 130 Filed 02/14/19 Page 1of1
